CHRIS DANIEL                   01-15-00070-CR

                                     HARRIS COli NT'!' DISTRICT CLERK




                                                                                      FILED IN
    January 16, 2015                                                           1st COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               1/21/2015 10:02:13 AM
    HONORABLE SUSAN BROWN
                                                                               CHRISTOPHER A. PRINE
    18S TH DISTRICT COURT                                                               Clerk
    HARRIS COUNTY
    HOUSTON, TEXAS

    Defendant's Name: CHARLES TREVAUGHN TIGG BLAKEY

    Cause No: 1409461
                 TH
    Court: 18S        DISTRICT COURT

    Please note the following appeal updates on the above mentioned cause:

    Notice of Appeal Filed Date: 12122/2014
    Sentence Imposed Date: 06/27/2014
    Court of Appeals Assignment: First Court of Appeals
    Appeal Attorney of Record: TO BE DETERMINED




~
    SinCerelY' .


,
              /Uk::J
         . Salinas
    Criminal Post Trial Deputy

    CC: Devon Anderson
        District Attorney
        Appellate Division
        Harris County, Texas




    This is your notice to inform any and all substitute reporters in this cause.




                         1201 Franklin P.O. Box 4651   Houston, Texas 77210-4651
\.lCo~+o..'\ ,'-f\ -=l-"1l::::D2..


           "                                                 /'j/ fJ 13,5
                                                           {'i1J q'lltJ /J..   I& (



  b\A..   i l l C£d..~ ~ L                        ~ ~~~d                       .\t>   eM..   1dv.L 1.t-.       'LD\l\.

  r       hoOf-      i-lu-\-     ~ ~L-U2.>.6 ~\U be... CJU>P-6\vJktj                              k      lM.L.     ~ C6:5\~.\­
  .\~ ~~ ctPp~.


 Q~o. T.. ~                     vL     Dt.\::>a,\.:lv\.~ ~\..\ ~~ \..C:>ov'L R-a..-b\.\.-\\A ~             .k..it...e..      U-tS:.ef>

 L     u::£U)      ~l...LU..e..d           -l-b   Ov...   ~ c.c..bc~e.         duJ··e,..




   ~ Q)tDb                              t\b. D\93~CrL3
   lb~l\a Dui.\..
     la-lb ~ \.\..A Lz.LJ.,\
      ~~l\U. I\~ t-'6b\Y




                                                                                                RECORDER'S MEMORANDUM
                                                                                                This instrument is of poor quality
                                                                                                      at the time of imaging
                                                         Cause No.

THE STATE OF TEXAS                                                             IN THE    t~ISTRICT COURT
                                                                               COUNTY CRIMINAL COURT AT LAW No.

Z!~ ~ ~Defendant                                                               HARRIS COUNTY, TEXAS


                                                                                                                                                   -I:;t
          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*                                                                              2:f'II
                                                                                                                                                   Gte:
                                                                                                                                               CD : ;   C
I, judge of the trial court, certify this criminal case:                                                                                       -Gt:;O;:
                                                                                                                                               S:2"c
    o         is not a plea-bargain case, and the defendant has the right of appeal. [or]
                                                                                                                                               C113
                                                                                                                                               =Gt~
                                                                                                                                                   N
                                                                                                                                               3::S{jl

                                                                                                                                                        !
                                                                                                                                               CII-

    D         is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and §: ~
              not withdrawn or waived, and the defendant has the right of appeal. [or]                               ~. g ~
    o        is a plea-bargain case, but the trial court has given pennission to appeal, and the derefJ:lt ips the                             ~~ ~
             right of appeal. [or]                      ~                                            (Fhr;S~ ~                                 .~~~
             . .                                                  .                                   ~~. 0     .                              ~
             IS a plea-bargam case, and the defendan       a!    ngli of appeal. [or]              JU lei g,~~k
              the defendant has waived the right of app                                                                      W2110.
                                                                                                                  Ita,.,.,               11
                                                                                                                         8 CO(J
                                                                                                                               "~   1:
                                                                                                                                     liIot••

Judge                                                                     Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, induding any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if!
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison


;g~~ ~ opportuni~ to file                                            aprat::;onary
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
                                                                                                               review.


Deren~ ~                                                                  ~D~e~re-n-d-a-n-t'-s-C-o-un--s-el------------------------
                                               ..
                                               - :.'.'

Mailing Address: _ _ _ _ _ _ _ _ _ _ _ __                                 State Bar of Texas ID number:       "24tY7/~57Z-
Telephone number: _______________________                                 Mailing Address:            \ q2..f7 JV-k7v~
Fax number (if any):                                                      Telephone number:         7, ~ 77 ~76S-
                                                                          Fax number (ifany):       7'1R77 -t77 stI
* "A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal." TEXAS RULES OF ApPELLATE PROCEDURE
25.2(a)(2).

                                                                                                                             9/1/2011
                      APPEAL CARD

                                                         . Jar
                                                      Cause No. ~
                                                      \L\o'\L\~l

                      The State of Texas

0N\w&<>-~ ~~ ~i;f--t-*
Date Notice            ~....-).1- -                             ~~
Of Appeal:                  l   d-.l 0- d... \ I'-P
Presentation:                             Vol._ _ Pg. _ _

Judgment:                                  Vol. _ _ Pg•._ _

Judge Presiding ~~brc-~ ~
Court Reporter_~·-,-:t:J,.----1/!-bo.~_ _ _ _ __
Court Reporter_W~:.....~:..:....:::V--=